DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic mail from Michael S. Brodbine (Reg. No. 38,392), Attorney of Record, on May 13, 2022.
The application has been amended as follows: 
IN THE CLAIMS
1-9.	(Cancelled)

10.	A display substrate, comprising: 
a base substrate[[,]];
a concave-convex structure arranged on the base substrate[[,]]; and 
a signal transmission line arranged on the concave-convex structure, 
wherein an extending direction of the concave-convex structure is the same as an extending direction of the signal transmission line[[;]],
wherein the display substrate further comprises an insulating layer arranged on the base substrate, and a complementary data line having a same extending direction [[with]] as an extending direction of a data line, 
wherein the signal transmission line comprises the data line[[;]], 
wherein the concave-convex structure comprises a via-hole penetrating the insulating layer[[;]], 
wherein an orthographic projection of the complementary data line onto the base substrate at least partially overlaps an orthographic projection of the data line onto the base substrate, and the complementary data line [[being]] is connected to the data line via the via-hole[[;]], and
wherein the display substrate[[,]] further comprises a scanning line, 

13.	The display substrate according to claim 10, further comprising an active layer of a thin film transistor, wherein the active layer is arranged in a same layer with the complementary data line, and each of the complementary data line, [[and]] a source electrode contact region of the active layer and a drain electrode contact region of the active layer [[is a]] comprises polysilicon 

14.	The display substrate according to claim 10, another projection region of the scanning line projected onto the data line, the another projection region is a region where [[an]] the orthographic projection of the scanning line onto the base substrate overlaps the orthographic projection of the data line onto the base substrate, and [[a]] another hollowed-out pattern is arranged in the data line at the another projection region.

16-17.	(Cancelled)
Allowable Subject Matter
Claims 10-11, 13-14 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not teach or suggest “a hollowed-out pattern is arranged in the complementary data line at the projection region” in combination with other limitations as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571) 272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811